[Cite as State v. E.H., 2022-Ohio-4289.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 111590
                 v.                              :

E.H.,                                            :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 1, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-20-652269-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anthony T. Miranda, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Appellant E.H. (“E.H.”) appeals the judgment of the Cuyahoga County

Court of Common Pleas denying her motion to seal records following treatment in
lieu of conviction. After a thorough review of the applicable law and facts, we affirm

the judgment of the trial court.

                       I. Factual and Procedural History

             E.H. was charged with one count of improperly handling firearms in a

motor vehicle, a felony of the fifth degree, in violation of R.C. 2923.16(D)(1), and one

count of operating a vehicle under the influence of alcohol or drugs (“OVI”), a

misdemeanor of the first degree, in violation of R.C. 4511.19(A)(1)(a). E.H. pled

guilty to both charges.

             The trial court found E.H. guilty of the OVI charge and sentenced her

to five days in jail and 18 days on house arrest with electronic monitoring. With

regard to the improper handling-of-firearms charge, the court did not make a

finding of guilt and allowed E.H. to enter intervention in lieu of conviction (“ILC”)

under R.C. 2951.041.

             Following E.H.’s completion of the ILC program, the court entered an

order stating, “Pursuant to the recommendation of the Probation Department, the

Court orders, effective immediately, the defendant’s ILC supervision be terminated

and the case be dismissed.”1

             E.H. subsequently filed a motion to seal records following treatment in

lieu of conviction. The state filed a brief in opposition, arguing that E.H. was

ineligible to seal her conviction because she was convicted of OVI, which was not



      1 For reasons not discernible from the record, an identical order was also filed two
days later.
sealable under the statute. The trial court denied the motion without holding a

hearing.

              E.H. then filed the instant appeal, raising one assignment of error for

our review:

      The trial court abused its discretion in summarily denying appellant’s
      request to expunge a dismissed case without a hearing.

                                II. Law and Analysis

              We apply an abuse of discretion standard in reviewing the denial of a

petition to seal a record under R.C. 2953.32.2 Bedford v. Bradberry, 8th Dist.

Cuyahoga No. 100285, 2014-Ohio-2058, ¶ 5, citing State v. Hilbert, 145 Ohio

App.3d 824, 827, 764 N.E.2d 1064 (8th Dist.2001).               However, an abuse-of-

discretion standard is not appropriate when a lower court’s judgment is based on an

erroneous interpretation of the law. State v. Futrall, 123 Ohio St.3d 498, 2009-

Ohio-5590, 918 N.E.2d 497, ¶ 6. A trial court’s interpretation of a statute is a

question of law that we review de novo. State v. Pariag, 137 Ohio St.3d 81, 2013-

Ohio-4010, 998 N.E.2d 401, ¶ 9.




      2 Preliminarily, we note that while the words “sealing” and “expungement” have,
at times, been used interchangeably in this case, they are not the same thing.
“Expungement occurs when a conviction is completely erased from one’s record. Sealing
is when the records of a conviction are filed in a ‘separate, secured location’ and ‘cannot
be seen by most people.’” State v. D.D.G., 2019-Ohio-4982, 136 N.E.3d 1271, ¶ 5 (8th
Dist.), quoting The Ohio Justice & Policy Center’s Criminal Records Manual,
Understanding and Clearing Up Ohio Criminal Records, and Overcoming the Barriers
They Create, http://ohiojpc.org/wp-content/uploads/2015/07/OJPCs-Criminal-Record-
Manual.pdf (accessed Sept. 18, 2019).
             R.C. 2953.52 governs the sealing of records after certain dispositions

other than a conviction. It provides, in relevant part:

      Any person, who is found not guilty of an offense by a jury or a court or
      who is the defendant named in a dismissed complaint, indictment, or
      information, may apply to the court for an order to seal the person’s
      official records in the case. Except as provided in section 2953.61 of the
      Revised Code, the application may be filed at any time after the finding
      of not guilty or the dismissal of the complaint, indictment, or
      information is entered upon the minutes of the court or the journal,
      whichever entry occurs first.

             This statute is subject to R.C. 2953.61, which provides, in relevant part:

      Except as provided in division (B)(1) of this section, a person charged
      with two or more offenses as a result of or in connection with the same
      act may not apply to the court pursuant to section 2953.32 or 2953.52
      of the Revised Code for the sealing of the person’s record in relation to
      any of the charges when at least one of the charges has a final
      disposition that is different from the final disposition of the other
      charges until such time as the person would be able to apply to the court
      and have all of the records pertaining to all of those charges sealed
      pursuant to section 2953.32 or 2953.52 of the Revised Code.

              Accordingly, under this statute, “‘when multiple offenses have

different dispositions, an application to seal a record may be filed only when the

applicant is able to apply to have the records of all the offenses sealed.’” (Emphasis

added.) State v. G.K., Slip Opinion No. 2022-Ohio-2858, ¶ 9, quoting Pariag, 137

Ohio St.3d 81, 2013-Ohio-4010, 998 N.E.2d 401, at ¶ 17.

             E.H. appears to acknowledge that OVI convictions may not be sealed

under R.C. 2953.36(A)(2); however, she argues that her OVI conviction in this

matter was actually dismissed. Following her completion of the ILC, the court

ordered that her “supervision be terminated and the case be dismissed.” (Emphasis

added.) E.H. contends that use of the term “the case” meant the entire case,
including the OVI charge, for which she had already been convicted and sentenced,

and that R.C. 2953.61(B)(1) does not prohibit the sealing of a dismissed OVI charge.

              This argument lacks merit. E.H. pled guilty to and was sentenced on

the OVI charge. Consequently, that charge was resolved and could no longer be

dismissed. Various counts in an indictment will sometimes be resolved in different

ways, and multiple offenses may have different dispositions. See G.K. at ¶ 8.

“Generally, in a criminal case, the final judgment is the sentence.” State v. Sanner,

2d Dist. Greene No. 2007 CA 13, 2008-Ohio-1168, ¶ 8. At the time of the court’s

entries dismissing “the case,” the only charge that still required a disposition was the

firearms charge. Thus, the trial court’s statement that “the case” was dismissed only

applied to the remaining charge, i.e., the firearms charge — the charge for which

E.H. had completed the ILC.

              The ILC statute provides,

      If the court grants the offender’s request, the court shall accept the
      offender’s plea of guilty * * * . In addition, the court then may stay all
      criminal proceedings and order the offender to comply with all terms
      and conditions imposed by the court pursuant to division (D) of this
      section.

R.C. 2951.041(C). Once the offender has successfully completed the intervention

plan, the statute requires the court to “dismiss the proceedings against the offender.”

R.C. 2951.041(E).

              In the instant matter, the trial court accepted E.H.’s plea to the OVI

charge and stayed all proceedings for the firearms charge. E.H. was then convicted

of and sentenced on the OVI charge. Thus, the only remaining “proceedings” before
the court that could be dismissed under R.C. 2951.041(E) related to the firearms

charge. There was nothing before the court that would allow the court to essentially

reopen the OVI charge and dismiss it. Accordingly, we find that E.H.’s OVI charge

had already been disposed of and that charge could therefore not be dismissed

              E.H.’s OVI conviction is excluded from sealing by R.C. 2953.36(A)(2),

which excepts Chapter 4511 convictions. The Supreme Court of Ohio has held that

“an applicant with multiple convictions in one case may not partially seal his or her

record pursuant to R.C. 2953.32 when one of the convictions is statutorily exempt

from being sealed under R.C. 2953.36.” Pariag, 137 Ohio St.3d 81, 2013-Ohio-4010,

998 N.E.2d 401, at ¶ 18, citing Futrall, 123 Ohio St.3d 498, 2009-Ohio-5590, 918

N.E.2d 497, at ¶ 21.

              We further find that the trial court was not required to conduct a

hearing prior to denying E.H.’s motion. This court has held that “when a conviction

an applicant is attempting to seal is for [a conviction excluded under R.C. 2953.36],

the court need not hold a hearing because the statutory provisions do not apply.”

State v. V.S., 8th Dist. Cuyahoga No. 105264, 2017-Ohio-1565, ¶ 11.

             We find that the trial court did not err in denying E.H.’s motion, and

her sole assignment of error is overruled.

                                 III. Conclusion

              The trial court did not err in denying E.H.’s motion to seal records

without a hearing. Because E.H.’s case involved an OVI conviction along with the
firearms charge, she was not eligible to apply for sealing of the case under R.C.

2953.61. E.H.’s sole assignment of error is overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________________
FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR